PER CURIAM.
The adjudication of delinquency under review is reversed for a new hearing because the lower court improperly failed to hold a Richardson1 hearing prior to admitting incriminating statements allegedly made by the respondent and not previously revealed by the state in discovery. Cumbie v. State, 345 So.2d 1061 (Fla.1977); Balboa v. State, 446 So.2d 1134 (Fla. 3d DCA 1984). The state’s contentions that the defense was on prior notice of the statements, see Leeman v. State, 357 So.2d 703 (Fla.1978), or acquiesced in the court’s ruling, see Lucas v. State, 376 So.2d 1149 (Fla.1979), are totally unsustained by the record.

. Richardson v. State, 246 So.2d 771 (Fla.1971).